Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       26-OCT-2020
                                                       12:36 PM
                                                       Dkt. 5 ODAC


                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          ISAAC K. TANGONAN,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-XX-XXXXXXX; 1DTA-18-00818)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     And Circuit Judge Kubota, assigned by reason of vacancy)

          Petitioner Isaac K. Tangonan’s application for writ of

certiorari filed on September 21, 2020, is hereby rejected.

          DATED:   Honolulu, Hawai‘i, October 26, 2020.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ Peter K. Kubota